 

 



 

Exhibit 10.12

 

Asset Purchase Agreement

 

 



 

 

 





 



ASSET PURCHASE AGREEMENT

 

This asset purchase agreement dated for reference May 22, 2018, is between
Sustainable Projects Group Inc., a Nevada corporation of 2316 Pine Ridge Road,
383, Naples, Florida, 34109 (“SPGX”) and Global Gaming Media Inc., a Florida
corporation of 1926 Trade Centre Way, 2, Naples, Florida, 34109 (the “Vendor”).

 

Whereas:

 

A. the Vendor has developed certain software technology and an application for
Florida lotteries;     B. the Vendor has agreed to transfer all of its interest
in the Assets and SPGX has agreed to purchase the Assets pursuant to the terms
and conditions of this agreement;

 

for valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties agree that:

 

INTERPRETATION

 

1. The definitions in the recitals are part of this agreement.     2. In this
agreement:       a. “Assets” mean the assets used in the Vendor’s business,
including all software rights to the Gator Lotto Software, the domain name
www.gatorlotto.com, intellectual property, equipment, and technology used in and
related to the Vendor’s business, and including any related technology or
applications to be developed (collectively, the “Asset” or the “Assets”) and all
documents and information related to the Assets the assets, all of which are
more particularly described in Schedule “A” attached to this agreement.        
b. “Effective Date” means May 25, 2018.         c. “Shares” means the 100,000
restricted shares of common stock of SPGX to be issued to the Vendor.

 

TERMS AND CONDITIONS OF THE ACQUISITION

 

Acquisition of Assets

 

3. The Vendor will transfer all of its interest in the Assets to SPGX at closing
so that SPGX becomes the sole beneficial and legal owner of the Assets as of the
Effective Date.

 

Payment of Purchase Price

 

4. As consideration for the purchase and sale of the Assets, SPGX will pay the
Vendor $400,000 payable by the issuance of the Shares at a deemed price of $4.00
per share.

 

Closing

 

5. At closing, the Vendor will deliver the following:       a. all the documents
and information relating to the Assets, including any documents required for the
transfer of any Assets;         b. a copy of all corporate documents required
for the sale of the Assets, including directors’ resolutions approving the sale
of the Assets.

 

 

Asset Purchase AgreementPage 2

 

6. At closing, SPGX will deliver the following:         a. a copy of all
corporate documents required for the acquisition of the Assets, including
directors’ resolutions approving the payment of the purchase price for the
Assets; and         b. the share certificate representing the Shares.

 

REPRESENTATIONS AND WARRANTIES

 

SPGX

 

7. SPGX represents and warrants that:

 

  a. It is a company formed and in good standing under the laws of Nevada.      
  b. It has the legal capacity and authority to make and perform this agreement.
        c. The signing of this agreement and the performance of its terms have
been duly authorized by all necessary corporate actions including the resolution
of the board of directors of SPGX.         d. Any shares issued pursuant to the
terms of this agreement will be subject to the trading restrictions set out in
Section 10.

 

The Vendor

 

8. The Vendor represents and warrants that:

 



  a. The Vendor is a company formed and in good standing under the laws of the
Florida.         b. The Vendor has the legal capacity and authority to make and
perform this agreement.         c. The signing of this agreement and the
performance of its terms have been duly authorized by all necessary corporate
actions including the resolution of the board of directors of the Vendor.      
  d. The Vendor owns the Assets free of any claim or potential claim by any
person and has the authority to transfer the Assets as described in this
agreement.         e. No person has any right to acquire any interest in the
Assets, with the exception of SPGX.

 

COVENANTS AND ACKNOWLEDGEMENTS

 

9. The Vendor will indemnify SPGX from any and all debts or liabilities arising
out of or from the Assets prior to the date of this agreement.     10. The
Vendor acknowledges and understands that each certificate evidencing any Shares
issued to the Vendor under this agreement and any other securities issued on any
stock split, stock dividend, recapitalization, merger, consolidation, or similar
event will be imprinted with legends substantially in the following form:

 

“These securities are restricted securities as that term is defined in Rule 144
under the U.S. Securities Act of 1933 (the “Act”). As restricted securities,
they may be resold only in accordance with Regulation S under the Act or
pursuant to an effective registration statement under the Act or an exemption
from the Act.”

 

11. The Vendor acknowledges that:

 

  a. restrictions on the transfer, sale or other subsequent disposition of such
Shares by the Vendor may be imposed by securities laws in addition to any
restrictions imposed pursuant to Section 10 above;

 

 

Asset Purchase AgreementPage 3

 



  b. the Vendor has been advised by SPGX that the Vendor should consult its own
legal adviser before disposing of all or any part of any Shares that may be
issued to the Vendor pursuant to this agreement to avoid breach of relevant
securities laws, regulations and policies;         c. the Vendor has been given
an adequate opportunity to ask questions of, and receive answers from, the
officers of SPGX concerning the acquisition of the Shares and to obtain such
additional information as the Vendor deems necessary in order to evaluate an
investment in SPGX and SPGX has provided all information requested by the
Vendor;         d. neither SPGX nor any director of SPGX has made any
representation about the present or future value of the Shares or about whether
SPGX will ever become a reporting company or whether the Shares will ever become
listed for trading on a stock exchange; and         e. the Vendor has been
advised that the business of SPGX is in a start-up phase and acknowledges that
there is no assurance that SPGX will raise sufficient funds to adequately
capitalize the business of that the business will be profitable in the future.

 

TRANSFER OF ASSETS

 

Assignment in Trust

 

12. The Vendor acknowledges that it has transferred, assigned and set over to
SPGX all of the right, title, benefit and interest of the Vendor in the Assets,
and that, with respect to those Assets of which the transfer of legal ownership
has not yet been affected, the Vendor will hold such Asset or Assets in trust
for SPGX and the benefits derived thereunder will be for the account of SPGX.

 

OTHER PROVISIONS

 

13. The Vendor acknowledges that this agreement was prepared for SPGX by its
legal counsel and that it may contain terms and conditions onerous to the
Vendor. The Vendor expressly acknowledges that SPGX has given the Vendor
adequate time to review this agreement and to seek and obtain independent legal
advice, and the Vendor represents to SPGX that it has in fact sought and
obtained independent legal advice and is satisfied with all the terms and
conditions of this agreement.     14. Time is of the essence of this agreement.
    15. This agreement is governed by the laws of Florida and must be litigated
in the courts of Florida.     16. Any notice that must be given or delivered
under this agreement must be in writing and delivered by hand to the address or
transmitted by fax to the fax number provided by the party and is deemed to have
been received when it is delivered by hand or transmitted by fax unless the
delivery or transmission is made after 4:00 p.m. or on a non-business day where
it is received, in which case it is deemed to have been delivered or transmitted
on the next business day. Any payments of money must be delivered by hand or
wired as instructed in writing by the receiving party. Any delivery other than a
written notice or money must be made by hand at the receiving party’s address.  
  17. The Vendor may not assign this agreement or any part of it to another
party.     18. Any amendment of this agreement must be in writing and signed by
the parties.     19. This agreement enures to the benefit of and binds the
parties and their respective successors, heirs and permitted assignees.     20.
No failure or delay of SPGX in exercising any right under this agreement
operates as a waiver of the right. SPGX’s rights under this agreement are
cumulative and do not preclude SPGX from relying on or enforcing any legal or
equitable right or remedy.

 

 

Asset Purchase AgreementPage 4

 

21. If any provision of this agreement is illegal or unenforceable under any
law, then it is severed and the remaining provisions remain legal and
enforceable.     22. This agreement may be signed in counterparts and delivered
to the parties by fax, and the counterparts together are deemed to be one
original document.

 

The parties’ signatures below are evidence of their agreement.

 

Sustainable Projects Group Inc.  
Global Gaming Media Inc.       “Authorized Signatory”   “Authorized Signatory”  
          Authorized signatory   Authorized signatory May 22, 2018   May 22,
2018

 

 

Asset Purchase AgreementPage 5

 

Schedule “A”

 

Schedule “A” to the Asset Purchase Agreement

between Sustainable Projects Group Inc. and Global Gaming Media Inc.

dated for reference the 22nd day of May, 2018

 

(number of pages including this one: 1)



 

 



 

Assets

 

The following is the description of the Assets.

 

  1. The domain name “lottogator.com”.         2. All notes, data, records, and
materials in any format that relate to the domain name.         3. The website
www.lottogator.com and its design and layout structure.         4. All the
content previously prepared for the website.         5. All software rights to
the Gator Lotto Software.         6. All intellectual property, equipment, and
technology used in and related to the business of the Vendor, including any
related technology or applications to be developed.

 



 

 

 

